DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 5, 7, 13, 15 and 19 have been canceled. Claims 1-4, 6, 8-12, 14, 16-18 and 20 are pending and examined on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO 2015/181790 A1; hereinafter “Govindasamy”) and Song (US 9,895,094 B2).

Wolde-Mariam teaches the testing device further comprising a third antibody on a second zone of the membrane (control band/line comprising antibody, para [0074]). The third antibody is reactive with a fourth antibody to cause a second indication (para [0074]).
Wolde-Mariam teaches the membrane coupled to a pad, the pad including the first and fourth antibodies (a separate pad which is overlapped onto the membrane impregnated with the capture antibody, para [0072]).
Wolde-Mariam fails to teach a method of manufacturing the test device comprising depositing a second antibody on a first zone of a membrane and depositing a third antibody on a second zone of the membrane. Wolde-Mariam fails to teach the method further comprising coupling the membrane to a pad, the pad including the first antibody and the fourth antibody. Wolde-Mariam fails to teach the method further comprising inserting the pad and the membrane into a wound dressing or a feminine hygiene article. Wolde-Mariam fails to teach the method further comprising coupling the pad to a sample pad, wherein the sample pad receives a fluid and channels the fluid to the pad; and coupling the membrane to a wick pad, wherein the pad and the membrane channel the fluid to the wick pad, and wherein the wick pad absorbs and stores the 
Govidamsamy teaches a method of manufacturing a testing device comprising: depositing a second antibody on a first zone of a membrane, the second antibody being reactive with an antibody complex to cause a first indication; and depositing a third antibody on a second zone of the membrane, wherein the third antibody is reactive with a fourth antibody to cause a second indication (p. 9, para 1-4; p. 8, para 1-3; p. 6, para 1).
Govidasamy teaches coupling the membrane to a pad (providing a sample pad, conjugate pad, test membrane and an absorbent wick in fluidic connection with each other, p. 9, para 1, step (i)). Govidasamy teaches the pad includes the first antibody and the fourth antibody (conjugate pad comprises detection antibody, detection antibody reads on the first and fourth antibodies, p. 6, para 1, see (ii) and (iii); p. 12, para 3).
Govindasamy teaches coupling the pad to a sample pad (p. 9, para 1), wherein the sample pad receives a fluid and channels the fluid (p. 5, para 13; p. 15, para 4). Govindasamy teaches coupling the membrane to a wick pad, wherein the pad and the membrane channel the fluid to the wick pad, and wherein the wick pad absorbs and stores the fluid (p. 9, para 1; p. 15, para 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the method of manufacturing the device of Wolde-Mariam, depositing a second antibody on a first zone of the membrane and depositing a third antibody on a second zone of the membrane as taught by Govindasamy because Wolde-Mariam is generic with respect to how the antibodies are applied to the membrane and one would be motivated to use an appropriate deposition technique based on the economics and availability of components. 

Song teaches a testing device comprising a lateral flow device and an absorbent article for testing a bodily fluid suspected of containing an analyte (col. 1, lines 47-56; col. 2, line 53-col. 3, line 7; Figs. 4-7). The lateral flow device may comprise a sample pad (col. 5, lines 29-30), a conjugate pad (col. 5, lines 31-38), detection (col. 5, lines 45-67) and control (col. 6, lines 1-18) zones (col. 7, lines 25-36), and a wick pad (col. 5, lines 6-13). The absorbent article may be a feminine hygiene product, e.g., sanitary napkin (col. 12, lines 41-42). Song teaches attaching the lateral flow device to the absorbent article (col. 1, lines 51-52; col. 3 lines 3-4; col. 12, lines 35-37; col. 12, lines 52-58) through various methods (see Attachment Mechanisms section). Song teaches the testing device with an absorbent article can collect and test samples from subjects at certain times or conditions where the patient is not necessarily in the presence of medical or otherwise specially trained personnel and enables testing to occur at the time of the insult of the absorbent article (col. 1, lines 29-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Wolde-Mariam in view of Govindasamy the step of inserting the pad and the membrane into a feminine hygiene article as in Song because doing so would allow for collecting and testing samples from subjects at certain 
It would have further been obvious to couple the pad to the sample pad and to couple the membrane to the wick pad prior to inserting the pad and the membrane into the feminine hygiene article by selecting from a finite number of ways to incorporate coupling the pad to the sample pad and the membrane to the wick pad and inserting the components into the feminine hygiene article into the method (e.g., coupling can either occur before or after insertion).
Regarding claim 2, Wolde-Mariam teaches the first antibody comprises a first particular antibody coupled to a first particle, the first particle being configured to cause the first indication responsive to a reaction between the second antibody and the antibody complex (antibody conjugated to a signal reagent designed to allow for the visualization of the assay endpoint, such as colloidal gold or colored latex micro-spheres; the conjugate binds with the antigen of interest in the sample, and the antigen and conjugate are subsequently captured and precipitated by the immobilized antibody on the membrane, para [0072]); and the fourth antibody comprises a second particular antibody coupled to a second particle, the second particle being configured to cause the second indication responsive to a reaction between the third antibody and the second particular antibody (para [0074]).

Regarding claim 8, Song teaches the testing device is configured to output a notification (the device is capable of receiving the bodily fluid and providing a signal to a user or caregiver, col. 15, lines 22-25, abstract). The notification indicates a concentration of antigens in the first zone, indicates a concentration of TSST-1 antigens in the first zone, indicates a threshold amount of antigens are present in the first zone, or a combination thereof (the detection zone and/or control zone can be visible to the user or caregiver so that a simple, accurate, and rapid indication of the presence of the analyte may be provided, col. 15, lines 25-50; user may better determine the concentration of the enzyme or other analyte within the test sample using detection zone 20 , control zone 22 , or any other zone employed in the lateral flow assay device 10, col. 7, lines 25-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the testing device manufactured by the method of Wolde-Mariam in view of Giovindadamy and Song to output a notification, wherein the notification indicates a concentration of TSST-1 antigens in the first zone, indicates a threshold amount of TSST-1 antigens are present in the first zone, or a combination thereof as suggested in Song so that a simple, accurate, and rapid indication of the presence of the analyte may be provided to the user or caregiver (Song, col. 15, lines 25-50).

Claims 3, 9-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO  as applied to claims 1-2, 4 and 6 above, and further in view of Cohen et al. (US 2010/0041571; hereinafter “Cohen”).
Regarding claims 3, 9-11, and 17, Wolde-Mariam in view of Govindasamy and Song teaches the method of claim 2, wherein the first indication includes a color change, a fluorescent response, or a magnetic response (antibody is conjugated to signal reagent designed to allow for the visualization of the assay endpoint, such as colloidal gold or colored latex micro-spheres, Wolde-Mariam, para [0072]-[0074]), but fails to teach wherein the first particle comprises a magnetic material.
Cohen teaches a first particle comprising a magnetic material (detectable and measurable changes can be due to binding with colloidal gold, latex dyed beads, charcoal beads, or magnetic or paramagnetic beads, para [0006], [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the first particle of Wolde-Mariam with the particle of Cohen because they are functionally equivalent. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent particle since the same expected detection of particles would be obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device indication.
Regarding claim 12, Wolde-Mariam teaches each of the first antibody and fourth antibody comprises a monoclonal antibody, the second antibody is immobilized, and the third antibody is an anti-antibody associated with the fourth antibody (para [0052], [0072]-[0074]).
Regarding claims 14 and 18, Govindasamy teaches coupling the pad to a sample pad (p. 9, para 1), wherein the sample pad receives a fluid and channels the fluid to the pad (p. 5, para 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the steps of coupling the membrane to a pad including the first antibody and the fourth antibody and coupling the pad to a sample pad and the membrane to a wick pad as in Govindasamy to manufacture the device of Wolde-Mariam in order to provide a fluidic connection between each section, enabling the flow of the sample towards the detection regions (p. 15, para 4).
Regarding claims 16 and 20, Song teaches the testing device is configured to output a notification (the device is capable of receiving the bodily fluid and providing a signal to a user or caregiver, col. 15, lines 22-25, abstract). The notification indicates a concentration of antigens in the first zone, indicates a concentration of TSST-1 antigens in the first zone, indicates a threshold amount of antigens are present in the first zone, or a combination thereof (the detection zone and/or control zone can be visible to the user or caregiver so that a simple, accurate, and rapid indication of the presence of the analyte may be provided, col. 15, lines 25-50; user may better determine the concentration of the enzyme or other analyte within the test sample using detection zone 20 , control zone 22 , or any other zone employed in the lateral flow assay device 10, col. 7, lines 25-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the testing device manufactured by the method of Wolde-Mariam in view of Giovindadamy and Song to output a notification, wherein the notification indicates a concentration of TSST-1 antigens in the first zone, indicates a threshold .
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 20 January 2022, with respect to the rejection(s) of claim(s) 1-2 and 4-7 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO 2015/181790 A1; hereinafter “Govindasamy”) and Song (US 9,895,094 B2). Song teaches attaching a lateral flow device to an absorbent article such as a feminine hygiene product (e.g., sanitary napkin) to provide a testing device for testing a bodily fluid suspected of containing an analyte.
Applicant’s arguments, see p. 8-9, filed 20 January 2022, with respect to the rejection(s) of claim(s) 3, 9-15 and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO 2015/181790 A1; hereinafter “Govindasamy”), Song (US 9,895,094 B2), and Cohen et al. (US 2010/0041571; hereinafter “Cohen”). Song teaches attaching a lateral flow device to an absorbent article such as a feminine hygiene product (e.g., sanitary napkin) to provide a testing device for testing a bodily fluid suspected of containing an analyte.
Applicant’s arguments, see p. 9, filed 20 January 2022, with respect to the rejection(s) of claim(s) 8, 16 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive in light 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moutete (WO 00/72009 A1, EPO translation provided) discloses a testing device comprising a feminine hygiene article and in-situ analysis means for collecting and analyzing bodily secretions for diagnosis of infections. Moutete teaches the testing device provides direct and rapid analysis of the chemical parameters and infectious germs from bodily fluids taken directly from specific sites in the urogenital region of women.
Hammons et al. (WO 00/65347 A2) teach a multiple diagnostic device comprising a biosensor that can detect multiple types of analyte in a woman's bodily fluids and on or through the skin. An absorbent article, such as a sanitary napkin, an interlabial device, a tampon, a patch, a liquid collection device, an incontinent device and combinations thereof, may comprise the multiple diagnostic device. Multiple immunoassay methods may be incorporated into the device.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641